‘4




                 ., OFFICE        OF THE ATTORNEY GENERAL       OF TEXAS
>




                                            AUSTIN




    LIonart&lc          Coke Stcverson




    submit        e, aopg 0
    we das.ianatean
    .that~
         WG ndolse




                                                  rter   expressed.




                      oennot~be questlot&     that the public ,h&lth,
    p u b lio      an3 psneriilpublic wcl13r~ my be prosorve&
                  no r a la   l
    under the police powe’rsvesccci33 the :%atr. Ex part@ V'sqhoa,
    246 9. t'i.
              343, ad the autborltlos    ciwd   thareSn.  It lo true
    that leglol.etim unaer the polio6 powers or the Ytate,nust
                                                                                    r
                 .
                                                                               ,.

Q&ernor   Ooke Stevenson. pag6 2


not b6..ehrltrary,unreoeonabloor~o~RressIvo,~yet011
property within the JurIedIoticnof the State Is hold sub-
Jeot to reaaone;blsreguletlons no thet It my notRb6Cuo;d
to tho dstrlA6nt of tho enuel rIshte of oth6re.
Vol. 6, p. 193. eud Axierom aUthc:rItian  there oItEd.* id
hes eloo b6in ix13 to bo e vtiiidro~ul~llon 0: bzsl~ess
under .&hepoll00 powers OS the State to prohibit freud,
deoelt aad iqosltion. 12 c. if.920; 6’~. c. L. 208. In*
th6 onso of Cofman v. Cstarhouc, state Dairy Co=., 168
I.#.
   PI.826; 18 fi.L. R. 210, the court in passi~a upon the
oonatltutIuoblItyol ea ret rqqililctingthe dairy Interest,
liceacIng, an3 euthorlzing the wIthholdInG OS llccmse'undcr
spsoifled conditions ee5.d:
                 .vThe pollee powor of the Steto is not
    ,' ibmd't0     the me0 rsmlatlon   or arreirs to Am-
       serv6 ‘&ood’order, yublia h6elth and aetaty. 'me
       prsventIcA~oSfreud end dooslt, cScat1r.gelidim-
     position,       is   eqilully   within   the   power,   md   a
      state em,ypr6scribc 611 nuoh rrguletionsas Ln
     ,lts Judgraentwill secure, or tond to 8eOuro,
      the ~60~16 eg&xst,th6 oons6CuaAoeaof fratxLa

f&b to the~Btie.gen&ti,,
                       ePted~,1~ CT 'J.920; ti~.;b..                     L.
    $':                                                               .~...~
                XA th6 interest of publia hea1th;“p;bliomorals
and public wolfars statutes hava buen u&eld in nearly every
etst? of the. Union. reguletfng ‘and lloeneiny vcirlwa businesses '
and proT6ssIons,aooorninG marketIn$oS foo3 products; con-        .
trolll~ the manufaature end eel.6of drugs, meat, milk, butter,.
ohocoe, oert3aln,m6diciAes, boveracee, sprq%, fsrtllizer,
&or&&oldoaand foo3'produotsoS~nearly every variety 00Atiumed           *
by rcanand animals.,CrbEory~v. Hooks, DIreotor of the Depart:
m6At of ~,~rlau?ture,  238 P. 785..                                 .’

               P6'esIngnoa to a more d6tuIlcd end sR6oitIO
oonsld6retI.-nor this bIl1 v:Iththe foro,golr;i: corrr,ants
                                                          aa a
preface, WE Chink It olear Prom the oaptJ,on of the bill that
it IO da&A64 es a rquletory neeeure to roWlat0 the aale
OS'e@icul.turelInecctlcIdeaend f~u&;lcIdeo,      prohlbltfng
their ndultcrstit-n, tisbrcndir~~,or mIsr~prcccntutI?c,for
tno ooll~ectionend euelyals of ntmplloe,expensaa of enforoo-
nent or the law, fllrlnggem3ltiee  ror It8 violation, and for
other ~ourposte.
                                                                                 .




                   Clccrly it would be crcswed that th6 Lc;&+




                There e.recertain fi0rcOts in this eru whiah
do not 80 to ita cortst~tutf.cnelity,  mlch PINtake the
librrtg to point out.   V!obel.levcthe caption is uot nti-
COZpl0tc 39 Itiahoul.4b6.   ‘f’ho follO%f~j: Cqtion ia 5U@-
(iustod, which ~6 think Ps mom oonpr6hcnstvethan th8
osptlon in the bill:



               *WACT to re&ate'tho sale'of lnseottoldes,
     Siinglcides;providing for the mforcemnt of tbls
     Act an(ltho mslyoes of such kmectlcidee and fungi-
     Oid68; and th6 reoordl.rq9f.th6 ~o~Eu~&s’o~ seae;  ”
     grOV$diGy for the OalleCti~& of 8.taX and the .dkpo-
     8itiOU   Or   ,5&!%6;   ‘pS0Via.U~   for   ,t&6’   18SUtHlC6   Of   .OBV-
     tiric2m5  @l&the ro&istr&tlor,   and revoaaticd-.o?~:-
     sane; provld~~g for the obtaining ot:aan:plee;fo'or- :I~.
     bidding adirlteration  of co-=.T&ilties,
                                            the Sal6 of
     which is hereby rci:uletcd;  providkq for tta 'pro-
     mulgati:.:n
               of r&lea conslatout with th?s'iLot;dti-
     thing OCI-tainof tht ter:?sof this Aot; provldlrq
     Sor aelzilrein cortaiu lnstwnoes; providing for
     an appropriatlo;l ol;dQ onvinp.clause; fixing pan&l-
     tlea sor the violation of thiq ;-or.; providing;ror
     the ri&t of oeizure and dlepoaltion thareof; and
     deolarihq a+ emergenoy.w
                 Ne'belfeve a more workable provldon would be
that a oomplelnt for aoeroh.and nel,-.ure  prov%dcd for In .
Geotlon 7'bs filed by the Co!mlssioncrcf iLgz$culturt!,     the
ohlcl.claFE,whrn rzccimz:  for the CuasiosScner, ~lnoe the
1~ dow not ~.rovUo ror a dqxtp aomL7ii~sim4r       ol"cGrlcul-:,
tUS6, but ,vac;ts in the chief clerk .thedliti.66 Ot the ~OUBiS-
~slonerof Agriculture In his eiteonge  or inability to.ae~t,._.
Comis~ls2tircif!~r1oui'rum. T.9r.t       yortfon of Scctiorr7,
dc~llug wrth LIEU~C~,SG~ZUX*B,mi rorielburo,is ~0 vngu0,
loderlnl~o,4:14ucccrt3in 3s to reise acliolasdC;lht4ss
to ttx cli~;BtltiltlU391.ity   ol thiu scctim, cmi p:rbpe
&ould bc r&ru?'te3 t3 olerirjrit. ?IIerethere Is 0 con-
vfotion, i’cr2cliiLlrG    Of tt;eflhc(xIlor um.~~rul insectfcide
or iun&GSo er\toncit~ctlly.Toll~~~s.       In such an inttmoo,
w5 thsnk th:'Ju.sLfceor eomty cs.u-t txl vkicf; tl?c cortviq,lon
hss boen~ksd ixa tha pawer bxuijuriedlotlotto deal with
the lnmctlcide 01' rul~:iolriu so fol-frittd.     lr.howevrr a.
forfeiture ls.sou::ht,      In?ependcntof a conviction,os the
aot aoem to provide,        then the 3istrlcC Court only would
havo jurisdlotionto 56~1 with such a forfel,turc,In euoh
oaso the Xstxlct Uourt acts        uwn proper hppllcaticn  by the
distri~ctor cou?iLy~'ttorncylu c pl~3ceodf~~~     brw.:%t fcr that
purposa in wiiichtillpirtis6.ero accorded a trinl al'terdue
notice. :::e    be,llavc- thet any degarturs 3.Yorj
                                                  thts, exa6pt in
owes whers there hm been a conviction inthe justice or
oounty court, would be ille$al.
                ::;e
                   doubt that .theCoxaiss$oner.of.!i&.culture
oan bo veo'isdwith the broad dlscratlonary.power.o~nrorred
upon hin by the ltiatsentenoo ,otStotlon 7,~to the 0fPect
that he n;uyin his dlccrotion release  thie inaactioide or
Suagloide  forfeited or conde;tle3,upon the'pcyncntof the
required  tax rindall costs and erpowes lnowred in conn00-
tion with suoh proceeding.
               Exoapt a5 to our coqents upon Sootion 7;
of thio mt-, we me no serious conatitutlonalob?eotion  to
it.
                                         Y&y     truiy   yours

                                    ATl'OHNE~~
                                            GP_~I%?.IL
                                                   GP 'ITUS


                                           8/8      L. P. Lollar
                                                    Amistant